Williams, J. :
The first reason assigned by the respondents for refusing the license was under section 43, chapter 401 of the Laws of 1892, as amended by chapter 480 of the Laws of 1893, which reads as follows:
“No person or persons who shall not have been licensed prior to the passage of this act shall hereafter be licensed to sell strong or spirituous liquors, wines, ale and beer, in any building not used for *68hotel purposes and for which a license does not exist at the time of the passage of this act, which shall be on the same street or avenue and within 200 feet of a building occupied exclusively as a church or school house. The measurements shall be taken from the center of the nearest entrance of the building used for such church or school purposes to the center of the nearest entrance of the place for which an application for a license has been made.”
This reason did not involve the exercise of any discretion on the part of the respondents. The statute was an express prohibition, and the respondents were not authorized to grant the relators a license at all if the facts brought the case within the terms of the statute. It appears that the measurement provided for by the statute was in this case much less than 200 feet. It was only about 66 feet. It is said, however, that the relator then offered to entirety close up the entrance to their store in question. 'We do not think it was within the province of the respondents to make any bargain with the relators upon this subject. The respondents were under obligation to act upon the application when made and the facts as they then existed. The entrance was not then closed, but was open and remained so after the application was made and the license was refused. The license could not have been granted upon the condition that the entrance should be closed, and there was no intention to close it except on the condition that the license was granted. The policy of the statute would seem .to prohibit the construction of the statute claimed by the relators. Accessibility was not everything aimed at. It was the vicinity, the neighborhood, the surroundings of the school which the statute was enacted to protect. The Legislature may well have been unwilling to leave the matter of accession in the hands of the relators. The relators may have locked the door and stipulated to keep it so, but what was the guaranty that they would keep it so? If it be said that they would subject themselves to a revocation of the license if they failed to keep the door locked, .would the Legislature be willing to trust the matter to the vigilance of the board ? As long as the door was there, though locked, an .element of uncertainty would be introduced. It should be held that .there was an entrance so long as it was there as a means of access. Again, it is said that the entrance to which the measurement should *69have been made was the entrance to the rooms and floor of the store where the sale of liquors was actually to be made, and that such sales were to be made in the rooms upon the fifth floor of the building, and it was more than 200 feet from the school house to the rooms upon that floor. Mo such construction can be placed upon this statute. The intention is plain. The prohibition is against the selling of liquors in any part of the building which is under the same control, where the nearest entrance to such part of the building fronting on the street is within 200 feet of the school house. If the party applying for the license had control of but a part of the building, the entrance referred to in the statute as the nearest would be an entrance into such part of the building from the street, though it might not be the nearest entrance to some other part of the building occupied by some other party. But where, as here, the whole building was under the control of one firm, who were carrying on therein one general business, the measurement must be to the nearest entrance from the street to any part of the building. It will not do to say that a license could be properly granted for a building in close proximity to a school house, provided that the sale of liquors was confined to some room or part of the building which was at least 200 feet from the entrance to the school house. This principle here determined was decided under a similar statute of Massachusetts in The Commonwealth v. Jones (142 Mass. 573).
We conclude that the license was properly refused for the first reason assigned by the respondents, and it is unnecessary, therefore, to consider or discuss the remaining reason assigned.
The writ was properly quashed and the order appealed from should be affirmed, with costs.
Van Brunt, P. J., Barrett, Rumsey and Patterson, JJ.,
Order affirmed, with costs.